United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                   November 12, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 03-30265




JOY CORTINAS, Individually and on behalf of her minor son, Edward
Michael Cortinas

                               Plaintiff - Appellant - Cross Appellee


                                  VERSUS

                    HIGHWAY TRANSPORT, INC., ET AL

                                                                Defendants

      HIGHWAY TRANSPORT, INC., LIBERTY MUTUAL INSURANCE COMPANY

                            Defendants - Appellees - Cross Appellants



            Appeals from the United States District Court
                For the Eastern District of Louisiana
                             00-CV-1661-M


Before KING, Chief Judge, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       After reviewing the record, reading the briefs, and hearing

the argument of counsel we are satisfied that the district court

correctly dismissed this suit.      We, therefore, affirm the judgment

of the district court based on the district court’s opinion except

that we do not reach the issue of whether the Louisiana Workmen’s


  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Compensation Act bars this tort action.

     AFFIRMED.




                                2